Atkinson, J.
Under the evidence, an issue of fact was clearly made. The engineer estimated that the cattle were seen at a distance of 100 yards, while the plaintiff’s witness testified that the distance by actual measurement was 410 yards. Thus the conflict of testimony was not as to the opinion of plaintiff’s witness as to distance, as was the case in Central Ry. Co. v. Waxelbaum, 111 Ga. 812. The plaintiff’s witness observed the place where the train was at the time it blew the signal. Beginning at that point on the track, he measured the distance to the place where the cattle were struck by the train. This distance was 410 yards. The jury had the right to accept this as the true distance of the train from the cattle at the time the engineer testified he saw the cattle and blew the whistle. As the engineer testified that within this distance he *354could have stopped the train, the jury could infer that, had proper diligence been exercised, the train could have been stopped and the killing of the cattle averted. ' The trial judge approved the verdict, and we will not disturb his ruling.

Judgment affirmed.-


All the Justices concur.